Citation Nr: 1730742	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-32 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a neck disability.

3. Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United Stated Army from August 1960 to August 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran presented sworn testimony at a hearing before the undersigned in December 2016.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).

The issue of entitlement to an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Tinnitus had its onset in service 

2.  Degenerative disc disease and arthritis of the cervical spine had its onset in service. 



CONCLUSION OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Degenerative disc disease and arthritis of the cervical spine was incurred in service. 38 U.S.C.A. §§ 1131, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313   (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

"Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces; or, if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303(a); see Flynn v. Brown, 6 Vet. App. 500, 503 (1994) (noting that, in the context of service-connected disability compensation, "the element of cause and effect has been totally by-passed in favor of a simple temporal relationship between the incurrence of the disability and the period of active duty").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Analysis - Tinnitus

The Veteran asserts that he currently has tinnitus, which originally began in service.  

The Veteran has a current diagnosis of tinnitus.  See November 2011 Medical Treatment record. 

The Veteran reports that his tinnitus was present within one year of his separation from active service.  See November 2011 VA Form 21-526; see also December 2016 Hearing Transcript at 8. 

The Board further observes that the Veteran's lay testimony is of particular importance in this case as the determination of whether or not service connection is warranted for tinnitus turns almost entirely on his lay testimony.  Tinnitus is, by definition "a noise in the ears, such as ringing, buzzing, roaring, or clicking. It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1914 (30th ed. 2003).  As noted above, tinnitus is "subjective," as its existence is generally determined by whether or not the Veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  If a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally applied without further examination.  In addition, since the diagnosis of tinnitus is so heavily reliant upon lay statements, the etiology of the disorder is similarly reliant upon them.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination.  Thus, while service connection for tinnitus requires a medical diagnosis of tinnitus and a medical nexus relating the diagnosis to military service, lay testimony plays an unusually important role in these determinations.

This is of crucial importance in the case on appeal.  The medical evidence of record shows that the Veteran has a current diagnosis of tinnitus.  The dispute is over the etiology of the disorder, not its existence. 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The Court recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease of the nervous system.'"  Moreover, the Court indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Fountain v. McDonald, 27 Vet. App. 258 (2015).

In view of the Veteran's competent and credible report that his tinnitus was present within his first post-service year, service connection is warranted.  Fountain 

Analysis - Neck

The Veteran asserts that his current neck disability is related to service.  

The Veteran has a current diagnosis of degenerative disk disease and arthritis.  See May 2011 VA Examination at 12.  Further, the Veteran's service treatment records reflect that the he injured his neck during service diving into shallow water, and was discharged from service wearing a neck brace.  As the first two elements of service connection have been met, the crux of this issue relies on establishing a nexus between the Veteran's current neck disability, and his in-service injury. 

The Board finds that the evidence, including the Veteran's competent and credible testimony, which was corroborated by his wife, shows that the Veteran's cervical spine disability initially began in service and has been recurrent since.  As the requirements for establishing service connection are met, service connection is warranted.


 ORDER

Service connection for tinnitus is granted.

Service connection for a neck disability is granted.


REMAND

In regards to the Veteran's claim for an initial compensable rating for bilateral hearing loss, the Board notes that a November 2016 private audiological examination report from C. Surridge Au.D., was submitted by the Veteran.  It is not clear from the report whether the Maryland CNC word list was used during the evaluation.  Pursuant to 38 C.F.R. § 4.85(a), an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  As such, further clarification is needed in regard to the type of test used by the private audiologist.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  Additionally, the audiologist should provide pure tone threshold values, in decibels.  The Board notes that such information is clearly relevant to the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact C. Surridge Au.D., to determine (i) if the Maryland CNC word list was used for the November 2016  audiological evaluation; and (ii) if the evaluation was performed by a state-licensed audiologist.  Additionally, the puretone threshold values should be provided, in decibels. 

2.  Then readjudicate the appeal. If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


